DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/EP2017/051134 filed 1/20/2017.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. 16152449.1 filed 1/22/2016, which papers have been placed of record in the file.  
Claims 1-19 are pending. 


Election/Restrictions

Applicant's election with traverse of Group I Claims 1-11 in the reply filed on 12/8/2020 is acknowledged.  The traversal is on the ground(s) that the Examiner has not provided any indication that a content of the claims interpreted in light of the description was considered in making the lack of unity.
This is not found persuasive because the Examiner indicated that the groups I/ll, I/Ill, l/IV, I I/I 11, ll/IV, lll/IV lack unity of invention because even though the inventions of these groups require the technical feature of the mixture of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the 
Applicant argues there is no serious search burden. 
This is not found persuasive because consideration of an undue search burden is relevant for applications filed under 111(a), but is not relevant for restriction of national stage applications filed under 35 USC 371. See MPEP 201. MPEP states “Restriction practice under MPEP 806 is applied to national applications under 111(a) while unity of invention practice under MPEP 1800 is applied to national stage applications.” Furthermore, MPEP 1893.03(d) states, “As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. Therefore, applicants argument based on undue search burden above is not found persuasive since these are not criteria for a proper restriction for a national state applications filed under 35 USC 371.
The requirement is still deemed proper and is therefore made FINAL.


Claim Objections

Claims 1-11 are objected to because of the following informalities:  
Claim 1 recites “A” in four separate instances at lines 4, 5, 8, 17. While it is understood that formula (A) in line 4 refers to (A) recited in line 5, it appears this should be amended to make the formula in line 5 less confusing. In particular, the Examiner understand “A” recited in line 8 and lines 17 refer to variables that are defined in R2, while “A” in lines 4 and 5 define the formula. In other words, “A” should not be used to define two different limitations in the same claim. 
Claim 2 also recites “formula (A)”. 
Claims 3-11 are subsumed because of their dependence. 
Appropriate correction and/or clarification is required.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Levi et al. (Tr. Vses. Nauchn.-Issled. Kinofotoinst. (1962), No. 51, 80-94). 
The STN CAPLUS datasheet in the IDS filed 7/19/2018 is used as evidence of the content in Tr. Vses. Nauchn.-Issled. Kinofotoinst. (1962), No. 51, 80-94.
Regarding claim 1: Levi is directed to 

    PNG
    media_image1.png
    351
    647
    media_image1.png
    Greyscale
 which is equivalent to the claimed formula to the claimed formula (A) wherein R1 is R2, R2 is CH(R3)O(A-O)x-R5, R3 is H, R5 is C1 alkyl, x is an integer of 2, and A is a C2 alkan-1,2-diyl radical. 
	Regarding claim 2: The mixture of Levi is a mononuclear melamine compound of the formula M1 wherein A1 A2 A3 are of formula (A) in claim 1. 
	Regarding claim 3: A is a C2 alkan-1,2-diyl radical.
	Regarding claim 8: The molecular weight of O(A-O)xR5 groups include C36H78O18 is calculated as 798.99. The total molecular weight is calculated as 919.06, and therefore O(A-O)xR5 groups are present in the melamine compounds of about 87% based on the total weight of the melamine compounds. 
	Regarding claim 9: 100 mol% of the amino groups of the 2,4,6-triamino-1,3,5-triazine ring are of formula (A). 
Regarding claim 10: The molecular weight (C39H78O18N6) is calculated to be 919.06 Daltons.
	Regarding claim 11: Levi does not elucidate any method of making the triazine compound. 
However, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
In the present case, it is clear the product of claim 1 is disclosed in Levi, and therefore meets claim 11.  



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1, 3-4, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jurg et al. (DE 23 65 752, see the IDS dated 7/19/2020).
Regarding claim 1: Jurg is directed to a mixture of mono or polynuclear melamine compounds comprising 
    PNG
    media_image2.png
    199
    563
    media_image2.png
    Greyscale
, which is equivalent to the claimed formula (A) wherein R1 is CH(R3)OR4, R4 is C1 alkyl, R2 is CH(R3)O(A-O)x-R5, R3 is H, and A is a C2 alkan-1,2-diyl radical. 
The formula above differs from the claimed formula in R5 is H, and therefore R5 is not a hydrocarbon radical having 1 to 40 carbon atoms.
Also taught is 
    PNG
    media_image3.png
    190
    483
    media_image3.png
    Greyscale


The formula above differs from the claimed formula in R5 is H, and therefore R5 is not a hydrocarbon radical having 1 to 40 carbon atoms.
However, compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). See MPEP 2144.09(II). 
In the present case, the melamine compounds of Jurg differ in either the successive addition of –OCH2CH2- groups, or the substitution of -OH for -OCH3, wherein one skilled in the art would consider them sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In particular, Applicant has not demonstrated any comparable dispersants wherein R5 is H in comparison to a dispersant wherein R5 is a hydrocarbon radical of 1 to 40 carbon atoms. 
Regarding claim 3: A is a C2 alkan-1,2-diyl radical.
Regarding claim 4: A is a C2 alkan-1,2-diyl radical, x is an integer of 1-6, and while R5 is H, there is no evidence to suggest it would not have the same properties as that of the claimed dispersant, as discussed previously. 
Regarding claim 8: When y is 6 in formula  
    PNG
    media_image3.png
    190
    483
    media_image3.png
    Greyscale
corresponds to O(A-O)xR5 of 558.70 (C26H54O12) and a total molecular weight of 668.79 (C29H58O12N5). Therefore the O(A-O)xR5 groups are about 84% by weight based on a total weight of the melamine compounds. 
Regarding claim 9: In the formula 
    PNG
    media_image3.png
    190
    483
    media_image3.png
    Greyscale
 33 mol% of the amino groups are of formula (A). 
Regarding claim 10:  The melamine compounds have a calculated molecular weight of 668.79 Dalton (C29H58O12N5). 
Regarding claim 11: Jurg does not elucidate any method of making the triazine compound. 
However, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
In the present case, it is clear the product of claim 1 is disclosed in Jurg, and therefore meets claim 11.  

Claims 5-7 are free of the art. 


Related Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The teachings of Li et al. (Advanced Materials Research Vols 450-451 (2012) pp. 374-378) are relevant art but not discussed above. 
Zhen is directed to the compounds comprising a 2,4,6 triamino-1,3,5-triazine ring wherein at least one amino group is of the formula:


    PNG
    media_image4.png
    195
    304
    media_image4.png
    Greyscale


which is equivalent to the claimed formula (A) wherein R1 is H, R4 is C1 alkyl, R2 is CH(R3)O(A-O)x-R5, R5 is a C1 alkyl, A is a C2-C4 alkane1,2-diyl radical of ethylene. mPEG of a number average molecular weight of 750, 1000, 2000 and therefore it follows that x is an integer from 2 to 500 and has a number average of 3 to 200. In particular, each structural n in polyethylene glycol is about 44 g/mol, PEG 750, 1000, 2000 in Zhen is equivalent to values of n of about 17, 23, and 45 respectively.
	However, the difference lies in the value for R2, wherein R2 is a direct bond, and therefore does not correspond to CH(R3)O(A-O)x-R5.



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The teachings of Wirpsza et al. (Melamine presspowder modified . 
Wirpsza is directed to a mixture of polynuclear compounds comprising 2,4,6 triamino-1,3,5-triazine ring wherein at least one amino group is of the formula:


    PNG
    media_image5.png
    211
    1107
    media_image5.png
    Greyscale

which is not equivalent to the claims formula A since R2 is not within the scope of the claimed variable CH(R3)O(A-O)x-R5.


	
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514.  The examiner can normally be reached on Telework M-F 6:30-3 Pacific Time Zone.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.